Citation Nr: 1811538	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  10-32 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether the character of the appellant's discharge from service constitutes a bar to Department of Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Appellant had active military service from January 2004 to July 2008 when he received a bad conduct discharge. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 Administrative Decision of the Department of Veterans Affairs (VA) Regional Office (RO in Montgomery, Alabama.  The Appellant testified before the undersigned at an August 2015 Travel Board hearing.

In November 2015, the Board remanded the matter to the AOJ for further evidentiary development.  The Board is obligated by law to ensure that the AOJ complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998). 

A review of the record reflects that the AOJ has substantially complied with the Board's remand directives.


FINDING OF FACT

The appellant's entire period of service from January 2004 to July 2008 is characterized as one period of service which was characterized as a bad conduct discharge and discharged by reason of the sentence of a general court-martial.


CONCLUSION OF LAW

The character of the appellant's service constitutes a bar to VA benefits.  38 U.S.C. §§ 101, 5107, 5303, 38 C.F.R. §§ 3.1, 3.12, 3.13(b), (c) (2017).


	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In the instant case, notice was provided to the Veteran in April 2009, prior to the adjudication of his claim in August 2009.  The content of the notice letter fully complies with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.

The duty to assist the appellant has also been satisfied.  The appellant's service personnel records are on file.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159 . There is also no indication in the record that additional evidence relevant to the issue being addressed is available and not already part of the record. See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Character of Discharge

A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C. § 101(18); 38 C.F.R. § 3.12(a).  A discharge issued under honorable conditions is binding on VA.  38 C.F.R. § 3.12(a).  Service department findings are binding and conclusive upon VA for purposes of establishing an individual's service.  VA does not have the authority to alter the findings of the service department.  38 C.F.R. § 3.203(a); Spencer v. West, 13 Vet. App. 376 (2000). 

Benefits are not payable where a former service member was discharged by reason of the sentence of a general court-martial.  See 38 C.F.R. § 3.12(c)

A discharge in order to reenlist during the Vietnam era is considered a conditional discharge if it was prior to the date the person was eligible for an unconditional discharge.  38 C.F.R. § 3.13(b).  In these circumstances, the entire period of service typically constitutes one period of service and entitlement will be determined by the character of the final termination of such period of service.  Id.  

A service member may, however, be considered to have been unconditionally discharged or released from active military, naval, or air service if the following conditions are met: (1) the person served in the active military, naval, or air service for the period of time the person was obligated to serve at the time of entry into service, (2) the person was not discharged or released from such service at the time of completing that period of obligation due to an intervening enlistment or reenlistment, and (3) the person would have been eligible for a discharge or release under conditions other than dishonorable at that time except for the intervening enlistment or reenlistment. 38 C.F.R. § 3.13(c). 

If all three requirements are met, the entire period of service does not constitute one period of service and, instead, the initial obligated period of service and the reenlistment period beyond the initial obligated period may be considered distinct periods of service when the last period of service is terminated under dishonorable conditions.  38 C.F.R. § 3.13(b); VAOGCPREC 8-2000 (July 25, 2000).

Merits

The Veteran contends that his service should be considered as two distinct periods and in the alternative that the court martial which led to his discharge should be considered double jeopardy.

The evidence of record includes a DD Form 214, which shows that the Veteran entered active duty on January 5, 2004, and separated from service on July 25, 2008, with a bad conduct discharge.  The Board remanded the claim in November 2015 to obtain clarification from the Department of the Army to reconcile a March 2010 letter from the Department of the Army with the Appellant's DD Form 214.  Following this remand additional military personnel records were collected which demonstrate that the Veteran's entire period of service is dishonorable for VA purposes because the Veteran's infractions took place March 2006 and September 2006 while he was still in his obligated period of service as his three year period of service ended on January 4, 2007 as such the Veteran would not have been eligible for an unconditional discharge.  See 38 C.F.R. § 3.13(b).

In so far the Veteran contends in his July 2010 substantive appeal that the court martial would have been tantamount to double jeopardy, the Board notes that the validity of any conviction subsequent to the one he received in the military would have no bearing on the character of his discharge as that determination is based on his actions and conviction while in service.  


ORDER

The character of the appellant's discharge from service constitutes a bar to VA benefits.








____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


